Citation Nr: 0516587	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  99-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder on a direct basis.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1987 to January 1988.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, among other things, denied service 
connection for a bilateral knee disorder on a direct basis.  
Subsequently, in June 1999, the veteran claimed service 
connection for a bilateral knee disorder on a secondary 
basis, as the result of his service-connected pes planus.  
After the RO confirmed its denial of service connection on a 
direct basis in its July 1999 statement of the case (SOC), 
the veteran filed a September 1999 Substantive Appeal (VA 
Form 9).  In the Substantive Appeal, the veteran referred to 
his April 1999 VA-authorized examination relating to his 
bilateral pes planus and bilateral pulled hamstring muscles, 
alleging that the examiner stated that the bilateral knee 
problems developed as a result of the pes planus.  In March 
2000, the RO issued a supplemental SOC (SSOC) in which it 
noted that there was no such statement by the April 1999 
examiner, and denied service connection for the bilateral 
knee disorder on a secondary basis.

In a September 2001 remand, the Board referred to the March 
2000 SSOC as a "so-called" SSOC, and noted that it was not 
preceded by a rating action, notice of disagreement (NOD), 
SOC, or Substantive Appeal.  The Board referred this 
"procedural irregularity" to the RO, and remanded the claim 
for service connection for a bilateral knee disorder on a 
direct basis to the RO for additional development, including 
obtaining identified treatment records and affording the 
veteran a VA examination.  The requested development as to 
the claim for service connection for the bilateral knee 
disorder on a direct basis has been completed to the extent 
possible, as acknowledged by the veteran's representative in 
the October 2003 and May 2004 Statement of Accredited 
Representative in Appealed Case (VA Form 646) ("It would 
appear from reviewing this file that the VA RO in Roanoke, 
Virginia has complied or attempted to comply with" the 
Board's September 2001 remand).  The Board will therefore 
decide this claim.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As to the claim for service connection for a 
bilateral knee disorder on a secondary basis, that matter was 
not addressed on remand and is therefore again referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.  The service medical records (SMRs) contain only one 
notation of a complaint of bilateral leg stiffness, with no 
objective weakness observed on examination.  There were 
complaints of pain on knee extension.  No abnormality was 
noted.  The veteran subsequently indicated that he did not 
sustain a knee injury in service.

2.  After separation from service in January 1988, there was 
a single, general complaint of lower extremity weakness in 
February 1990, with no finding of an underlying disorder, no 
complaints of knee problems until December 1998, and no 
finding of a knee disorder until March 2000.

3.  There is no competent probative medical evidence of 
record indicating a relationship between the veteran's 
current bilateral knee disorder and his acute and transitory 
in-service leg stiffness or any other relationship between 
this disorder and the veteran's military service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  The Court in Pelegrini  also held that VCAA 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Pelegrini, 18 Vet. App. at 120-121.  See also 
Mayfield, slip op. at 7.  This new "fourth element" of the 
notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

The RO failed to meet the timing-of-notice requirement in the 
instant case.  After the Board's September 2001 remand, the 
RO sent a February 2002 letter asking the veteran for 
additional information, but this letter did not discuss the 
VCAA or the RO's duties to notify and assist the veteran.  
The RO did not send a letter with this information until 
after its initial June 2003 rating action and SSOC denying 
the claim, with "initial" referring to the RO's first 
adjudicative action after the Board's remand.  However, the 
RO remedied its timing-of-notice error "by affording [the 
veteran] a meaningful opportunity to participate effectively 
in the processing of [his] claim."  Mayfield, slip op. at 
32.  It did so by sending the veteran a January 2004 VCAA 
letter prior to readjudicating the veteran's claim in its 
February 2004 SSOC, after receiving the veteran's February 
2004 letter asking it to proceed with the evidence it already 
had in deciding his claim.  The veteran was thus provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, and the Board therefore finds the 
timing-of-notice error nonprejudicial.

In addition, the RO's January 2004 VCAA letter explained the 
VCAA and its application to the veteran's claim for service 
connection for a bilateral knee disorder.  Specifically, the 
RO explained the evidence needed to establish entitlement to 
service connection for this disorder, and the respective 
responsibilities of the RO and the veteran in obtaining this 
evidence.  The RO also wrote, "If there is any other 
evidence or information that you think will support your 
appeal to establish service connection for left and right 
knee disorders, send the evidence to us."  Alternatively, 
the RO asked the veteran to provide information regarding 
additional evidence to assist it in obtaining such evidence.  
The RO thus satisfied the VCAA content notice requirements.

Further, the RO obtained the veteran's SMRs and all 
identified treatment records, except for those of the 
Greatneck Recreation Center, which the veteran identified in 
his February 2002 authorization and consent to release 
information form (VA Form 21-4142).  As to that facility, the 
RO's letter sent to the address given by the veteran was 
returned as "addressee unknown."  The RO was thus justified 
in not sending a follow-up request and instead writing to the 
veteran asking for his help in obtaining these records.  See 
38 C.F.R. § 3.159(c)(1) (2004) (VA not required to make 
follow-up request for non-Federal records where follow-up 
request for records would be futile); 38 C.F.R. 
§ 3.159(c)(1)(i) (2004) (claimant must cooperate fully with 
VA's efforts to obtain non-Federal records, including 
providing enough information to identify and locate records).  
See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not always a one-way street").  Similarly, 
the veteran indicated that he had seen a Dr. "B.," but did 
not remember his address.  Id.

Moreover, while the veteran, in his February 2002 release 
form, identified individuals, including his mother, who 
assisted him by giving him massages and driving him, the 
veteran did not submit any statements by these individuals.  
And, even if the RO were responsible for obtaining these 
statements, these individuals were competent only to describe 
observed symptoms, testimony that would at most have 
supported the established fact that the veteran has a current 
disorder without addressing whether this disorder is related 
to service.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
As the latter question is the dispositive one in this appeal, 
for the reasons explained below, the absence of statements 
from these individuals did not affect the essential fairness 
of the adjudication, and is therefore non-prejudicial.  
Mayfield, slip op. at 15.

The RO also afforded the veteran a VA-authorized orthopedic 
examination, notwithstanding his incarceration.  Moreover, 
there is no indication that any other treatment records exist 
that should be requested, or that any pertinent, existing 
evidence has not been received.  Indeed the veteran asked in 
his February 2004 response to the RO's VCAA letter that the 
RO "proceed with the evidence that your office has in making 
a decision on my claim."  The veteran did ask in his April 
2004 letter for an additional examination because of the 
constant pain requiring treatment in his knees, but this is 
not a basis for finding a VA examination necessary, see 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (c)(4) 
(2004), and such an additional examination is not warranted 
in this case, for the reasons explained below.

Consequently, RO has complied with the VCAA's duty to assist 
provisions and implementing regulations, and a remand in 
these circumstances would be superfluous and unnecessary.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

The only reference to the veteran's knees in the SMRs is a 
December 25, 1987 emergency care and treatment note, which 
recounts the veteran's complaint of one month of leg 
stiffness bilaterally.  Increasing pain with extension of the 
knees was noted, but the conclusion was "no objective 
weakness in legs."  This note was written thirteen days 
prior to the veteran's separation from service, and is the 
last note regarding medical treatment of any kind.  There is 
no separation examination in the claims folder.

At an August 1989 VA examination regarding the veteran's feet 
and hamstring disabilities, no knee problems were noted, and 
the diagnosis was of bilateral pulled hamstring muscle with 
minimal symptoms.

A February 1990 VA treatment note indicated that the veteran 
complained of lower extremity weakness, noted an in-service 
hamstring injury, with associated leg problems for two to 
three months, after which "back to normal until now."  The 
impression was of vague musculoskeletal complaints, the 
etiology of which was unclear.  

At an April 1990 VA examination, the veteran was diagnosed 
with residuals of pulled bilateral hamstrings, bilateral pes 
planus, and a residual lower back injury.  No knee problems 
were noted.

The next record of the veteran's medical treatment is a 
December 1998 VA Medical Certificate (VA Form 10-10M) which 
records the veteran's complaints of chronic pain in his legs, 
knees, and feet.  The diagnostic impression was of bilateral 
flat feet with thigh pain.

At an April 1999 VA-authorized orthopedic examination, both 
of the veteran's legs seemed extremely stiff when he walked, 
and his predominant complaint was numbness in both feet.  
Range of motion testing revealed all joints examined to be 
within normal limits.  The diagnoses were bilateral pes 
planus and pulled hamstring muscles.

Medical records of the veteran's federal incarceration from 
February to March 2000 reflect that he complained of knee 
problems.  On examination in March 2000, he was noted to have 
internal derangement of both knees.  April 2000 X-rays of the 
left knee were normal.  May 2000 treatment notes indicate 
complaints of bilateral knee pain, but note that X-rays of 
both knees were normal.

At a May 2003 VA-authorized orthopedic examination, the 
veteran indicated that his bilateral knee pain began in 
service, but that it was not related to any particular 
injury.  On examination, there was no deformity or swelling.  
There was mild tenderness around the left patella region and 
significant crepitance and reproduced pain with quadriceps 
flexion against patellar resistance bilaterally.  There was 
no medial or lateral joint line tenderness.  The varus valgus 
stressor, anterior drawer, Lachman's, and MacMurry's tests 
were all negative bilaterally.  The assessment was of 
bilateral patella femoral syndrome.  The examiner stated that 
it was not possible to confirm objectively whether these 
problems actually started during the veteran's military 
service.

Based on the above, service connection for a bilateral knee 
disorder must be denied.  Although the veteran has been 
diagnosed with bilateral patella-femoral disorder, there is 
no indication this knee disorder is related to service.  The 
only SMR that mentions the veteran's knees notes only 
complaints of stiffness and pain, and found no objective 
weakness on examination.  As this was the last treatment note 
of any kind prior to the veteran's separation from service, 
and the veteran himself indicated that he did not suffer a 
knee injury in service, there is no evidence that the veteran 
had a chronic knee disorder in service.  Moreover, there is 
no evidence of continuity of symptomatology.  Other than a 
general complaint of lower extremity weakness, without 
specific reference to the knees, in February 1990.  There 
were no complaints of knee problems until December 1998, more 
than ten years after separation from service, and no 
confirmation on examination of any knee problems until March 
2000, more than twelve years after service.  In addition, 
there is no other competent evidence reflecting that the 
current bilateral knee disorder is related to service, and 
the only opinion as to the etiology of this disorder-at the 
May 2003 VA-authorized examination-did not reach any 
conclusions as to such a relationship.

In sum, the preponderance of the evidence of record reflects 
that the veteran's only recorded complaint of knee stiffness 
in service reflected at most an acute and transitory symptom 
that resolved without residual disability, neither this nor 
any symptom of a bilateral knee disorder continued after 
service, and there is no other evidence indicating that the 
veteran's current bilateral knee disorder is related to the 
acute and transitory in-service knee stiffness or otherwise 
related to service.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the veteran's claim for 
service connection for a bilateral knee disorder on a direct 
basis must therefore be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for a bilateral knee 
disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


